Exhibit 10(b)-5

 

TCF FINANCIAL INCENTIVE STOCK PROGRAM

 

RESTRICTED STOCK AGREEMENT

 

AND NON-SOLICITATION / CONFIDENTIALITY AGREEMENT

 

RS NO.               (Non-deferred) (Modified Year 2006 Executive Stock Award)

 

Shares of Restricted Stock are hereby awarded effective January 22, 2007 by TCF
Financial Corporation (“TCF Financial”) to                                   
(the “Grantee”), in accordance with the following terms and conditions:

 

1.                                       Share Award. TCF Financial hereby
awards the Grantee                   shares (the “Shares”) of Common Stock, par
value $.01 per share (“Common Stock”) of TCF Financial pursuant to the TCF
Financial Incentive Stock Program (the “Program”), upon the terms and conditions
therein and hereinafter set forth. A copy of the Program as currently in effect
is incorporated herein by reference and is attached hereto.

 

2.                                       Restrictions on Transfer and Restricted
Period.

 

(a)                                  During the period (the “Restricted Period”)
hereinafter described, the Shares may not be sold, assigned, transferred,
pledged, or otherwise encumbered by the Grantee.

 

(b)                                 The Shares will be subject to the
restrictions in paragraph 2(a) during the Restricted Period commencing on the
date of this Agreement (the “Commencement Date”) and (subject to the forfeiture
provisions herein) continuing until January 31, 2011, when the restrictions will
expire with respect to the “Earned Shares” as determined under sections 3 and 4.

 

3.             Earned Shares

 

(a)                                  A portion of the Shares can be earned
annually (“Earned Shares”) based on TCF Financial’s achievement of EPS growth
rates for the fiscal years 2007 and 2008 as set forth in Appendix A. All Earned
Shares are subject to the restrictions in paragraph 2(a) during the Restricted
Period and to the forfeiture provisions of section 4.

 

(b)                                 The number of Shares that become Earned
Shares will be determined as of December 31, 2007 and 2008 and will be
determined based on TCF Financial’s achievement of EPS growth rates for fiscal
years 2007 and 2008, as approved by the Committee and set forth on Appendix A to
this Agreement.

 

(c)                                  Notwithstanding the foregoing, any Shares
that are not Earned Shares on January 31, 2009, shall be forfeited and returned
to TCF Financial on or about that date and the number of Earned Shares under
Appendix A shall not in any event exceed the total number of Shares in section 1
under this Agreement.

 

1

--------------------------------------------------------------------------------


 

4.             Vesting

 

(a)                                  Earned Shares will vest, and no longer be
subject to the restrictions imposed by paragraph 2(a), at the expiration of the
Restricted Period with respect thereto. The Committee referred to in section 2
of the Program or its successor (the “Committee”) shall not have any authority
to accelerate the time at which any or all of the restrictions in paragraph 2(a)
shall expire with respect to any Shares, or to remove any or all such
restrictions. However, the Committee shall have all the authority provided in
the Program with respect to performance-based compensation, including the
authority to reduce or delay the Shares vesting under this Agreement or the
determination of the amount of EPS growth achieved, or to otherwise reduce the
compensation provided under this Agreement in any other manner which the
Committee considers appropriate in its discretion; provided that the number of
Earned Shares once determined by the Committee for the fiscal year 2007 or 2008,
may not thereafter be reduced nor the vesting date delayed beyond January 31,
2011.

 

(b)                                 Termination of Service. In the event of the
Grantee’s termination of employment for any reason other than disability,
retirement or death during the Restricted Period, all Shares (including Earned
Shares) at the time of such event shall be forfeited and returned to TCF
Financial.

 

(c)                                  In the event of Grantee’s retirement (as
determined by the Committee), disability (the Grantee has been receiving
benefits under TCF’s long-term disability plan for at least three months), or
death during the Restricted Period:  (1) all Shares (other than Grantee’s Earned
Shares, determined as of the last day of the last fiscal year ending on or
before the date of Grantee’s retirement, disability, or death) at the time of
such event shall be forfeited and returned to TCF Financial; and (2) all Earned
Shares, determined as of the last day of the last fiscal year ending on or
before the date of Grantee’s retirement, disability, or death, will continue to
be subject to the restrictions in paragraph 2(a) until January 31, 2011, at
which time they will become vested under paragraph 4(a) to the same extent (and
subject to the same Committee discretion) as if the Grantee had remained
employed by TCF Financial through that date, except in the case of disability or
death the Earned Shares shall become vested on the date of disability or death.
For purposes of this paragraph 4(c), the Grantee’s retirement date shall be
determined by the Committee and the date Grantee became disabled shall be the
date on which the Grantee has received disability benefits under TCF’s long-term
disability plan for three months.

 

5.                                       Certificates for Shares. TCF Financial
may issue one or more certificates in respect of the Shares in the name of the
Grantee, and shall hold such certificate(s) on deposit for the account of the
Grantee until the expiration of the Restricted Period with respect to the Shares
represented thereby. Certificate(s) for Shares subject to a Restricted Period
shall bear the following legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the TCF Financial Incentive Stock Plan (“the Plan”) and an agreement entered
into between the registered

 

2

--------------------------------------------------------------------------------


 

owner and TCF Financial Corporation. Copies of such Plan and Agreement are on
file in the offices of the Secretary of TCF Financial Corporation, 200 Lake
Street East, Wayzata, MN 55391.”

 

The Grantee further agrees that, if certificates are issued, simultaneously with
the execution of this Agreement a stock power shall be executed, endorsed in
blank and promptly delivered to TCF Financial.

 

If certificates are not issued, TCF Financial shall direct the transfer agent to
issue and hold the Shares during the Restricted Period in an account where their
transferability is subject to the restrictions set forth in paragraph 2(a) of
this Agreement.

 

6.                                       Grantee’s Rights. Except as otherwise
provided herein, Grantee, as owner of the Shares, shall have all rights of a
stockholder, including, but not limited to, the right to receive all dividends
paid on Shares and the right to vote the Shares. Dividends payable on Shares
that are subject to restrictions imposed by paragraph 2(a) shall be paid to the
Grantee at the same time as such dividends are paid to other shareholders;
provided, that shares of Common Stock dividends in the nature of a stock split
shall be subject to all of the restrictions that apply to the Shares with
respect to which such dividends are paid until all of the restrictions
applicable to such Shares have terminated or otherwise have been removed.

 

7.                                       Expiration of Restricted Period. Upon
the expiration of the Restricted Period with respect to any Shares, TCF
Financial shall redeliver or deliver to the Grantee (or, if the Grantee is
deceased, to his legal representative, beneficiary or heir) the certificate(s)
in respect of such Shares, without the restrictive legend provided for in
section 4 above or re-register the shares in an account with the transfer agent
which is not subject to the restrictions set forth in paragraph 2(a) of this
Agreement. The Shares as to which the Restricted Period shall have lapsed or
expired shall be free of the restrictions referred to in paragraph 2(a) above
and any such certificates shall not bear the legend provided for in section 4
above.

 

8.                                       Adjustments for Changes in
Capitalization of TCF Financial. In the event of any change in the outstanding
Common Stock of TCF Financial by reason of any reorganization, recapitalization,
stock split, combination or exchange of shares, merger, consolidation or any
change in the corporate structure of TCF Financial or in the shares of Common
Stock, or in the event of any issuance of preferred stock or other change in the
capital structure of TCF Financial which the Committee deems significant for
purposes of this Agreement, the number and class of Shares covered by this
Agreement as well as the EPS, vesting and forfeiture provisions in sections 2
and 4, shall be appropriately adjusted by the Committee, whose determination of
the appropriate adjustment, or whose determination that there shall be no
adjustment, shall be conclusive. Any Shares of Common Stock or other securities
received, as a result of the foregoing, by the Grantee subject to the
restrictions contained in paragraph 2(a) above also shall be subject to such
restrictions and the certificate or other instruments representing or evidencing
such Shares or securities shall be legended and deposited with TCF Financial or
otherwise restricted by the transfer agent in the manner provided in section 4
above.

 

9.                                       Effect of Change in Control. Each of
the events specified in the following clauses (a) through (c) of this section 9
shall be deemed a “change of control”:

 

3

--------------------------------------------------------------------------------


 

(a)                                  Any “person”, as defined in sections 13(d)
and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) is or
becomes the “beneficial owner” as defined in Rule 13d-3 under the Exchange Act,
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities (for purposes of this clause (a), the term “beneficial owner” does
not include any employee benefit plan maintained by the Company that invests in
the Company’s voting securities); or

 

(b)                                 During any period of two (2) consecutive
years there shall cease to be a majority of the Board comprised as follows:
individuals who at the beginning of such period constitute the Board or new
directors whose nomination for election by the Company’s shareholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved; or

 

(c)                                  The shareholders of the Company approve a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the shareholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all the Company’s assets;
provided, however, that no change in control will be deemed to have occurred
until such merger, consolidation, sale or disposition of assets, or liquidation
is subsequently consummated.

 

Subject to the six month holding requirement, if any, of Rule 16b-3 of the
Securities and Exchange Commission but notwithstanding any other provision in
this Program (including, but not limited to, paragraph 2(b), and section 4 of
this Agreement) in the event of a Change in Control all terms and conditions of
this Restricted Stock Award shall be deemed satisfied, all the Shares shall vest
as of the date of the Change in Control and shall thereafter be administered as
provided in section 7 of this Agreement.

 

10.                                 Delivery and Registration of Shares of
Common Stock. TCF Financial’s obligation to deliver Shares of Common Stock
hereunder shall, if the Committee so requests, be conditioned upon the receipt
of a representation as to the investment intention of the Grantee or any other
person to whom such Shares are to be delivered, in such form as the Committee
shall determine to be necessary or advisable to comply with the provisions of
the Securities Act of 1933, as amended, or any other federal, state, or local
securities law or regulation. It may be provided that any representation
requirement shall become inoperative upon a registration of such Shares or other
action eliminating the necessity of such representation under such Securities
Act or other securities law or regulation. TCF Financial shall not be required
to deliver any Shares under the Plan prior to (i) the admission of such Shares
to listing on any stock exchange on which the Common Stock may be listed, and
(ii) the completion of such registration or other qualification of such Shares
under state or federal law, rule, or regulation, as the Committee shall
determine to be

 

4

--------------------------------------------------------------------------------


 

necessary or advisable.

 

11.                                 Plan and Plan Interpretations as
Controlling; Performance-Based Status. The Shares hereby awarded and the terms
and conditions herein set forth are subject in all respects to the terms and
conditions of the Program, which are controlling. All determinations and
interpretations of the Committee shall be binding and conclusive upon the
Grantee or his legal representatives with regard to any question arising
hereunder or under the Plan. The Shares awarded hereunder are intended to
qualify as performance-based compensation under section 162(m) of the Internal
Revenue Code and under the Program, and the terms of this Agreement shall be
construed in accordance with that intent.

 

12.                                 Grantee Service. Nothing in this Agreement
shall limit the right of TCF Financial or any of its affiliates to terminate the
Grantee’s service as a director, officer, or employee, or otherwise impose upon
TCF Financial or any of its affiliates any obligation to employ or accept the
services of the Grantee.

 

13.                                 Grantee Acceptance. The Grantee shall
signify acceptance of the terms and conditions of this Agreement by signing in
the space provided below and signing the attached stock powers and returning a
signed copy hereof and of the attached stock powers to TCF Financial.

 

14.                                 Section 409A of the Internal Revenue Code.
The arrangements described in this Agreement are intended to comply with Section
409A of the Internal Revenue Code to the extent (if any) such arrangements are
subject to that law. The Committee may make such amendments as are necessary to
bring this Agreement into compliance with the terms of that Section or an
exemption therefrom as interpreted by guidance issued by the Internal Revenue
Service. The parties further agree that to the extent any part of this Agreement
fails to qualify for exemption from or satisfy the requirements of Section 409A,
the affected arrangement may be operated in compliance with Section 409A pending
amendment to the extent authorized by the Internal Revenue Service. In such
circumstances Company will administer this Agreement in a manner which adheres
as closely as possible to the existing terms and intent of the Agreement while
complying with Section 409A. Except as required by Section 409A, this paragraph
does not restrict Company’s rights (including, without limitation, the right to
amend or terminate) with respect to this Agreement to the extent such rights are
reserved under the terms of this Agreement.

 

NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT

 

As a condition of accepting this Restricted Stock Award and in consideration of
the opportunity to receive shares of stock and dividend compensation, I, the
undersigned Grantee, agree that for the duration of my employment with TCF
Financial, TCF Bank or any of their affiliated companies (“TCF”) and for a
period of 12 months after my termination of employment, I will not solicit or
attempt to solicit any of the customers of TCF or solicit or attempt to hire any
current employees of TCF for any other bank, financial services company, lending
company, leasing company or other corporation, person or other entity providing
the same or similar products or services as provided by TCF. I also agree that
in the event of my termination of employment with TCF I will not remove any
documents, customer information or other TCF proprietary materials from TCF
premises,

 

5

--------------------------------------------------------------------------------


 

computers or otherwise without specific permission and will promptly return upon
request any and all TCF-related documents, customer information or other TCF
proprietary materials in my possession. I understand this is a binding
contractual agreement which TCF may enforce in Court and/or seek damages from me
if it is violated, even if the restricted shares awarded in this Agreement never
become vested.

 

IN WITNESS WHEREOF, the parties hereto have caused this RESTRICTED STOCK
AGREEMENT and NON-SOLICITATION / CONFIDENTIALITY AGREEMENT to be executed as of
the date first above written.

 

 

TCF FINANCIAL CORPORATION

 

 

 

By

 

 

 

Sr. Vice President/General Counsel for Corporate Affairs

 

 

 

ACCEPTED:

 

 

 

 

 

Signature

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City, State and Zip Code)

 

6

--------------------------------------------------------------------------------


 

Appendix A to
TCF Financial Incentive Stock Program
Restricted Stock Agreement (the “Agreement”)
Year 2006 Executive Stock Award
2-year Term



EPS Growth Rate(1)

 

Percentage of
Shares earned(2)

15% or more

 

100

 

14

 

 

90

 

13

 

 

80

 

12

 

 

70

 

11

 

 

60

 

10

 

 

50

 

9

 

 

40

 

8

 

 

30

 

7

 

 

20

 

6

 

 

10

 

 

1.               The EPS Growth Rate will be equal to the excess of the current
year EPS (for fiscal years 2007 and 2008) over the “Base Year EPS”, divided by
the “Base Year EPS” and rounded to the nearest whole percentage. The “Base Year
EPS” will be the EPS for the immediately preceding fiscal year or $2.00,
whichever is greater.

2.               The percentage of Shares earned for each of the fiscal years
2007 and 2008 will be multiplied by the number of Shares in section 1 of the
Agreement to determine the number of Earned Shares for each of the years ending
December 31, 2007 and 2008. The sum of these percentages may not in any event
exceed 100%.

 

For purposes of the foregoing chart, the term “EPS” shall mean diluted Earnings
Per Share as defined in the TCF Financial Performance-Based Policy.

 

7

--------------------------------------------------------------------------------